          Case 1:20-cv-02086-KPF Document 18 Filed 08/04/20 Page 1 of 1




                            CILENTI & COOPER, PLLC
                                       ATTORNEYS AT LAW
                                              10 Grand Central
                                        155 East 44th Street – 6th Floor
                                         New York, New York 10017
                                                    _____
                                          Telephone (212) 209-3933
                                          Facsimile (212) 209-7102


                                                  August 4, 2020

BY ECF


                                                                           MEMO ENDORSED
Hon. Katherine P. Failla, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Conde v. ROM Grocery Corp., et al.
                       Case No. 20-CV-2086 (KPF) (SDA)

Dear Judge Failla,

       We are counsel to the plaintiff in the above-referenced matter. An initial pretrial
conference is scheduled before Your Honor on Thursday, August 6, 2020 at 2:00 p.m. In
accordance with the Court’s Order, please accept this letter as the parties’ joint request to adjourn
the conference sine die.

       We thank the Court for considering this application.

                                                  Respectfully submitted,

                                                  /s/

                                                  Justin Cilenti



cc: David Feinerman, Esq. (by ECF)

Application GRANTED. The conference scheduled for August 6,
2020,is hereby ADJOURNED sine die. Per the civil case management
plan and scheduling order dated July 31, 2020 (Dkt. #15), the
next Pretrial Conference is set for December 18, 2020, at 10:00
a.m. in Courtroom 618, 40 Centre Street, New York, NY 10007.

Dated:         August 4, 2020                                     SO ORDERED.

               New York, New York

                                                                  HON. KATHERINE POLK FAILLA
                                                                  UNITED STATES DISTRICT JUDGE
